DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the amount of water is between 0% by weight”.  Specifically, the examiner asserts that water is required in instant claim 1, and thus, cannot be present in an amount of 0% by weight.  Appropriate correction and/or clarification is required.

Claims 18-20 recite the limitation "wherein the second surfactant composition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “second surfactant composition” does not appear in instant claim 2.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boutique et al, US 2010/0240571.
Boutique et al, US 2010/0240571, discloses a structured fluid detergent composition comprising 0.01-70% by weight of a surfactant system, 0.01-10% by weight of a dibenzylidene polyol acetal, and 0.0001-8% by weight of an enzyme, wherein the composition has a pH greater than about 7 (see abstract and paragraph 6).  It is further taught by Boutique et al that suitable dibenzylidene polyol acetals include 1,3:2,4-dibenzylidene sorbitol (see paragraphs 27-28), that suitable anionic surfactants include 11-18 alkylbenzene sulfonates (see paragraphs 68-69), that suitable nonionic surfactants include C10-16 alkyl ethoxylates (see paragraphs 70-71), that the ratio of anionic surfactant to nonionic surfactant is 2:1 to 25:1 (see paragraph 72), that the composition contains 0.5-50% by weight of an organic solvent, such as propanediol (see paragraphs 128-133), that the composition contains up to about 40% by weight of water (see paragraph 134), that the composition is packaged in a unit dose pouch (see paragraph 139), and that the composition is used in a process to clean fabrics (see paragraph 173), per the requirements of the instant invention.  Specifically, note Examples 1-10 in Tables 1-4.  Although Boutique et al is silent with respect to the storage modulus and loss modulus of their fluid detergent composition, the examiner asserts that the fluid detergent compositions disclosed in Boutique et al would inherently meet the storage modulus and loss modulus requirements of the instant invention, since the fluid detergent compositions disclosed in Boutique et al contain all of the required components in the amounts required in the instant claims to achieve the required storage modulus and loss modulus, absent a showing otherwise.  Furthermore, the examiner asserts that products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 1-20 are anticipated by Boutique et al, US 2010/0240571.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/714,387 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/714,387 claims a similar detergent composition comprising 0.1-80% by weight of a surfactant, more than 1% by weight of at least one benzylidene alditol compound of formula (I), water, and an organic solvent (see claims 1-20 of copending Application No. 16/714,387), as required in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-20 of copending Application No. 16/714,387.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/714,255 claims a similar viscoelastic, solid surfactant composition comprising 0.1-70% by weight of a surfactant, such as alkylbenzene sulfonates and nonionic surfactants, more than 1% by weight of at least one benzylidene alditol compound of formula (I), water, and an organic solvent, wherein the composition is used in a process to wash substrates (see claims 1-20 of copending Application No. 16/714,255), as required in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-20 of copending Application No. 16/714,255.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/716,038 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/716,038 claims a similar viscoelastic, solid surfactant composition comprising 30-70% by weight of a surfactant, such as alkylbenzene sulfonates and ethoxylated alcohols, 1% by weight of at least one benzylidene alditol compound of formula (I), water, and an organic solvent, wherein the composition is used in a process to wash textiles (see claims 1-20 of copending Application No. 16/716,038), as required in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-20 of copending Application No. 16/716,038.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 31, 2021